           Case 1:20-cr-00182-VEC Document 151 Filed 08/16/21 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 8/16/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 9, 2021, the parties each filed motions in limine in this matter, Dkts.

128, 129;

       WHEREAS on August 15, 2021, Defense counsel filed a motion to sanction the

Government for allegedly improperly advising a witness not to discuss potential testimony with

anyone, Dkt. 144;

       WHEREAS on August 16, 2021, the parties appeared for a final pretrial conference; and

       WHEREAS as the conference, Defense counsel informed the Court that he was

withdrawing his motion for sanctions;

       IT IS HEREBY ORDERED that for the reasons stated at the conference, the

Government’s motion to admit evidence relating to the overdose of “Victim-1” on March 14,

2019, see Motion, Dkt. 128 at 5–12, is STAYED. The parties are encouraged to stipulate to

facts, as described by the Court at the conference, that would allow the Government to introduce

evidence without informing the jury that Victim-1 overdosed or died. The parties must inform

the Court by no later than Friday, August 20, 2021 at 10:00 A.M. as to whether they were able

to reach an agreement. If the parties cannot agree, the Court will rule on the motion.
         Case 1:20-cr-00182-VEC Document 151 Filed 08/16/21 Page 2 of 2




       IT IS FURTHER ORDERED that for the reasons stated at the conference, the remaining

motions in limine are granted in part and denied in part.

       The Clerk of Court is respectfully directed to close the open motions at 44, 128, 129, and

144.



SO ORDERED.
                                                        _________________________________
Date: August 16, 2021                                         VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                               2 of 2
